Citation Nr: 1113194	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus with degenerative joint disease of the feet.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to February 1969, and from September 1971 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the above claims.  

In August 2005, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

This case was previously before the Board in June 2007, at which time the Board denied claims for service connection for sleep apnea and an acquired psychiatric disorder, as secondary to service-connected disabilities, and a claim for an increased rating for sinusitis with intermittent sinus headaches, currently evaluated as 10 percent disabling.  At that time the Board also remanded the issues of entitlement to service connection for bilateral pes planus with degenerative joint disease of the feet and whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder on a direct basis for further development.  Thereafter, following the Veteran's timely appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court), a November 2009 Memorandum Decision affirmed the Board's denial of a claim for an increased rating for sinusitis with sinusitis headaches, deemed the Veteran's claim for service connection for sleep apnea as abandoned, and vacated and remanded the Board's denial of the claim for service connection for an acquired psychiatric disorder, as secondary to service-connected disabilities, on the basis that this issue was inextricably intertwined with the issue of whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder on a direct basis.  As discussed below, the issue of service connection for an acquired psychiatric disorder has been recharacterized on the title page.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

First, subsequent to the Board's last remand in June 2007, additional treatment records were received by the RO, and an additional examination of the record and opinion was provided by a VA examiner in February 2010.  In this regard, while the Veteran waived his right to have the RO initially review an article he provided in August 2010, the Veteran has never waived the RO's initial consideration of these additional treatment records and opinion under 38 C.F.R. § 20.1304(c) (2010).  Moreover, with respect to evidentiary submissions occurring before a matter is returned to the Board, the regulations provide that the RO is obligated to furnish the Veteran with a new supplemental statement of the case as to that evidence.  See 38 C.F.R. §§ 19.31, 19.37 (2010).

Since the November 2009 Memorandum Decision determined that the issue of entitlement to service connection for an acquired psychiatric disorder, as secondary to service-connected disabilities, was inextricably intertwined with the issue of whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder on a direct basis, the Board finds that any action with respect to this claim must be deferred pending the completion of the action requested below.  The Board also notes that once a claim has been the subject of a final denial, it is considered denied on all theories.  See also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Thus, the issue has been recharacterized on the title page.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal with application of all appropriate laws and regulations, and consideration of any additional information obtained since the statement of the case, issued in April 2005.  If the decisions remain adverse to the Veteran, furnish him and his representative with a supplemental statement of the case, making sure to consider all additional evidence received from the Veteran since April 2005, and afford a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

